Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 3/25/2021  is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma (20110279414), Cho (20110310611).
Regarding claim 12, Noma teaches an display panel, comprising: 
a display area (fig. 1: 20a), wherein the display area comprises a first display area (fig. 1: 50) and a second display area (fig. 1: 31A); 
wherein the second display area is reused as a light sensing element setting area (par. 95 teaches 31A is  a light sensor); 
wherein the first display area and the second display area each comprise a plurality of light-emitting areas (see fig. 1 and 2; fig. 2 shows light being emitted in display region 20a), and the second display area further comprises a plurality of light transmissive areas (fig. 1 and 2 shows where light is allowed to be transmitted to the pixels); and 
wherein the display panel comprises: 
a substrate (40a); and 
a light-to-heat conversion layer (fig. 9: 51; par. 150), a light-emitting functional layer (see fig. 2 which shows a light being emitted by an emitting layer in a backlight 10; further, it is known that a backlight is two electrodes sandwiching an EL layer), and a second electrode layer (fig. 2 shows a backlight; it is known that a backlight is two electrodes sandwiching an EL layer), wherein the light-to-heat conversion layer, the light-emitting functional layer, and the second electrode layer are located on a side of the substrate and sequentially disposed (51, the EL layer and the lower electrode of backlight rest on the surface facing the back light in that order), wherein portions of the second electrode layer which are located in at least adjacent two of the plurality of light-emitting areas are connected (the backlight and thus electrodes must span the entire display region seen in fig. 1 and 2)
wherein the light-to-heat conversion layer , the light-emitting functional layer, and the second electrode layer are not overlapped with at least part of the plurality of light transmissive areas (at least layer 51 does not overlap, partially with tranmissive areas, as seen in fig. 9). Noma does not teach the actual structure of the backlight, however  PHOSITA would know that backlights having structures such as that taught in Cho (fig. 2) would have gap portions and would thus not overlap with the transition portion of Norma.
 Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).
Please note that multiple embodiments of prior art Noma are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.

Allowable Subject Matter
Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-17 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894